Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-16-21 has been entered.
Response to Arguments
Applicant's arguments filed 11-22-21 have been fully considered but they are not persuasive. Applicant argues on page 7 the final rejection is improper based on a “new grounds of rejection” being as a new portions of Adams was used to help clarify the non-final rejection. No new references were added/used in the Final rejection filed 9-20-21. Only an additional portion of Adams was used. It is the Applicant’s responsibility to consider the entire reference submitted by the Examiner. 
Applicant also argues on pages 8-9 that Adams fails to teach “Claim 1 extracts gesture images from pre-stored ones and ranks the extracted gesture images to create a gesture template group in response to an instruction selected by a user”. Examiner relies on para. 39 which states: “the input frames are compared to a select group of (one or more) target frames that are considered important to the dance move”. The target frames are stored and can be used by a user for training/learning a dance move. The input is the users movements which are compared to the stored target frames. The stored dance move reads on “gesture template”, as a complete dance from start to finish would be a “template” to learn the specific move. Adams clearly teaches user selection of dance moves as a group or template for learing: “For example, the moves can be arranged in a tic tac toe board configuration and the users dance the moves in order to beat their opponent in the tic tac toe game. In another embodiment, the moves can be separated into columns and each player tries to dance different moves in their column. The multiple movement recognition can also be used as a user interface. This can be useful for setting up a movement sequence for later game play, such as setting up a dance routine. The user can perform a dance move in order to select it for the dance routine”. (See para. 131 and 135). 
Applicant also argues on page 9-10 Adams fails to teach “claim 1 requires in response to determining that all of the gesture images in the gesture template group have been displayed, determining a sum of all displayed scores corresponding to all of the matching results and obtaining a total score; determining a level of dancing based on the total score; and displaying the level of dancing on the display unit”. Examiner relies on para. 60: “the total skeleton score is an aggregate (e.g., sum) of five different scores, i.e., left arm score, right arm score, left leg score, right leg score, and hip velocity score. These are each made up of score calculations themselves for the individual joints and represent how well the user performed the move for each body zone. For example, the left arm score is an aggregate of the wrist score and elbow score, and the leg score is an aggregate of the knee score and ankle score”. Therefore, the rejection is maintained. See rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US 20120143358 A1).
Regarding claim 1, Adams teaches a human-computer interaction method, comprising: in response to receiving an instruction selected by a user, extracting a plurality of gesture images from pre-stored gesture images and ranking the plurality of gesture images to form a gesture template group (e.g. in some embodiments, only a fraction of the input frames are compared with target frames (e.g., half of the input frames). The specific frames in the input performance that are chosen for comparison can be regularly spaced, or the frames can be chosen randomly with a probability matching that fraction. This approach, however, may not capture the intent behind a dance move where certain intermediate poses are important and the transition movements into or out of those poses are less important. In one embodiment, the input frames are compared to a select group of (one or more) target frames that are considered important to the dance move. In one embodiment, each frame of the target performance can be assigned a weight (e.g., in the range 0.0 to 1.0). Each target frame can then receive a score based on the maximum score of all input frames scored against that target frame. That score is multiplied by the weight to produce a weighted score for each target frame…the input frames are compared to a select group of (one or more) target frames that are considered important to the dance move –(para. 39-40); and For example, the moves can be arranged in a tic tac toe board configuration and the users dance the moves in order to beat their opponent in the tic tac toe game. In another embodiment, the moves can be separated into columns and each player tries to dance different moves in their column. The multiple movement recognition can also be used as a user interface. This can be useful for setting up a movement sequence for later game play, such as setting up a dance routine. The user can perform a dance move in order to select it for the dance routine- (para. 131 and 135); displaying, on a display unit, the plurality of gesture images in the gesture template group (e.g. The mocap performance becomes a representation of the dance in a form usable by the game system (e.g., as a target performance). In some embodiments, the positional information received during mocap can be similar to the positional information received by a camera-based game system when a user is playing a game or other motion sensor system. This similarity can be exploited to grade inputted motions of a body on how well the body is dancing at a particular time by comparing a user's performance (the input performance) to a key frame of the target performance. Also, the mocap data can be used to drive on-screen animations of avatars, thus demonstrating to the user the movements to be performed- para. 30 and fig. 6), acquiring motion images of a human who dances by imitating the plurality of gesture images, wherein the motion images comprise a plurality of frames corresponding to the plurality of gesture images in the gesture template group; matching each of the plurality of frames with a corresponding gesture image among the plurality of gesture images in the gesture template group to generate a corresponding matching result, respectively (e.g. Where spatial information is being used, frames of the input performance can be compared with a corresponding frame of the target performance. A frame can be a snapshot of motion capture sensor information at a particular point in time. These input performance and target performance frames can be analyzed to produce a score. This strategy, however, may not allow the system to account for inaccuracies in the relative timing between the input performance and the target performance. This timing problem can arise, for example, when dancing a move with perfect position but slightly late or early relative to when the move was expected by the system. This can be addressed by scoring each frame of the input performance against the corresponding frame of the target performance and a range of adjacent frames. The scoring process incorporates positional and temporal score using a technique described below. For a given target frame, a score is determined by finding the maximum score of all input frames scored against that target frame. This approach, however, can be prohibitively expensive computation-wise on some game consoles. To alleviate this, in some embodiments, only a fraction of the input frames are compared with target frames (e.g., half of the input frames). The specific frames in the input performance that are chosen for comparison can be regularly spaced, or the frames can be chosen randomly with a probability matching that fraction. This approach, however, may not capture the intent behind a dance move where certain intermediate poses are important and the transition movements into or out of those poses are less important. In one embodiment, the input frames are compared to a select group of (one or more) target frames that are considered important to the dance move- para. 38-39); and displaying at least one of a corresponding animation or a corresponding score on the display unit based on each corresponding matching result (e.g. FIG. 5 illustrates an authoring system for the dance game in accordance with some embodiments. In FIG. 5, the key frames 500 are depicted with their respective timing umbrellas- (para. 90-92 and fig. 5); and players can perform dance moves and the game recognizes the dance move performed and scores that dance move- (para 20); Filters may also output a contiguous score indicating the degree to which the condition is being satisfied spatially or temporally- (para. 26); and In order to compare an input performance to a target performance, the information in the performances can be broken into discrete units for purposes of comparison…These input performance and target performance frames can be analyzed to produce a score (para. 38).. Since the claim states “at least one of”, only one condition needs to be met.); 
in response to a determination that all of the plurality of gesture images in the gesture template group have been displayed on the display unit (e.g. When the user has satisfied a certain percentage of the filters for the bar, e.g., 80 percent, the user is considered to have successfully performed the entire move for that bar (because it is unlikely that a user will satisfy 100 percent of the filters). In implementations with graduated feedback (discussed below), completing 80 percent may be "Perfect," 60 percent may be "Good," 40 percent may be "Fair," and 20 percent may be "Poor."- para. 63, 26, 72, 75 and 92), determining a sum of a plurality of displayed scores corresponding to the plurality of matching results and obtaining a total score; determining a level of dancing based on the total score; and displaying the level of dancing on the display unit (e.g. the total skeleton score is an aggregate (e.g., sum) of five different scores, i.e., left arm score, right arm score, left leg score, right leg score, and hip velocity score. These are each made up of score calculations themselves for the individual joints and represent how well the user performed the move for each body zone. For example, the left arm score is an aggregate of the wrist score and elbow score, and the leg score is an aggregate of the knee score and ankle score- para. 40, 60-63 and fig. 5).
Regarding claim 3, see the rejection of claim 1 above. Adams further teaches wherein the method further comprises: extracting, in response to a second instruction, audio corresponding to the second instruction; and playing the audio before matching one of the plurality of frames with a gesture image among the plurality of gesture images that is currently displayed (e.g. The Milo file is also typically associated with a music track, which is also aligned to the timeline. This allows the developer to assign events to certain portions of the music track. The Milo file also has instructional timelines for providing audio cues to the user (explained below). The Milo file also provides the ability to mark parts of the timeline, and therefore parts of the target performance, as key frames. Key frames are placed at specific measures or beats on the timeline and represent times to test user input- para. 48 and 78).
Claim(s) 8 and 10 recite(s) similar limitations as claim(s) 1 and 3 above, but in device form. Therefore, the same rationale used in regards to claim(s) 1 and 3 is/are incorporated herein. Furthermore, Adams teaches a device to carry out the invention (fig. 1A).
Claim(s) 15 and 17 recites similar limitations as claim(s) 1 and 3 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1 and 3 is/are incorporated herein. Furthermore, Adams teaches a computer readable medium to carry out the invention (para. 7).

Claim(s) 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 20120143358 A1) as applied to claim 1 above, in view of Kollin (US 20130033485 A1).
Regarding claim 7, see the rejection of claim 1 above. As can be seen above,   Adams teaches all the limitations of claim 7 except wherein before displaying the plurality of gesture images, the method further comprises: detecting a distance between the human and a computer; and starting to display the plurality of gesture images on the display unit in response to determining that the distance between the human and the computer is within a preset range.
In the same field of mobile imaging, Kollin teaches wherein before displaying the plurality of gesture images, the method further comprises: detecting a distance between the human and a computer; and starting to display the plurality of gesture images on the display unit in response to determining that the distance between the human and the computer is within a preset range (e.g. Next, method 200 comprises, at 206, determining whether the distance between the user and the mobile device falls within a first range of distances, and if the distance falls within the first range of distances, then displaying the image in a first viewing mode in which the image is displayed at a first apparent image from the display screen- para. 27-28). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use mobile imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Adams with the features of display distance thresholds as taught by Kollin. The motivation would have been to achieve optimal viewing pleasure for the user.
Claim(s) 14 recite(s) similar limitations as claim(s) 7 above, but in device form. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, Adams teaches a device to carry out the invention (fig. 1A).
Claim(s) 21 recites similar limitations as claim(s) 7, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, Adams teaches a computer readable medium to carry out the invention (para. 7). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613